           Case 3:19-cv-00530-MMD-WGC Document 10 Filed 11/16/20 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                           Case No.: 3:19-cv-00530-MMD-WGC
      BRANDON M. ORAVETZ,
4                                                                            Order
             Plaintiff
5                                                                        Re: ECF No. 9
      v.
6
      J. PARR, et. al.,
7
             Defendants
8

9
             Before the court is Plaintiff's Motion for leave to Enter Discovery. (ECF No. 9.)
10
            The court has concurrently entered its post-stay order following the unsuccessful efforts
11
     to settle this case at an early mediation conference, and ordered the complaint served on the
12
     Office of the Attorney General. The court gave the Attorney General's Office 21 days to file a
13
     notice advising the court of the defendants for whom it may accept service, and filing under seal
14
     the last known address of those defendants for whom it does not accept service so that they may
15
     be served.
16
            Plaintiff's motion seeking discovery (ECF No. 9) is premature as no defendant has yet
17
     formally appeared in this case. Moreover, once a defendant(s) does appear in the case, Plaintiff
18
     should consult the Federal Rules of Civil Procedure and Local Rules pertaining to discovery and
19
     should direct any discovery requests to the defendant's counsel, instead of filing it with the court.
20
     See Fed. R. Civ. P. 5(d)(1)(A) and Local Rule 26-7 (providing that discovery requests and
21
     responses must not be filed with the court until they are used in the proceeding (i.e., to support a
22
     motion to compel discovery or a motion for protective order) or the court orders the filing).
23
       Case 3:19-cv-00530-MMD-WGC Document 10 Filed 11/16/20 Page 2 of 2




1

2       For these reasons, Plaintiff's Motion for Leave to Enter Discovery (ECF No. 9) is

3 DENIED.

4 IT IS SO ORDERED.

5 Dated: November 16, 2020

6                                                       _________________________________
                                                        William G. Cobb
7                                                       United States Magistrate Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
